Title: From Alexander Hamilton to Timothy Pickering, [3 September 1798]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, September 3, 1798]
Dr. Sir

As I imagine you are acquainted with the Inhabitants of Wilkesburgh or Wilksborough in Pensylvania & the neighbouring Country, I take the liberty to request information of some trusty, intelligent, active young lawyer in that quarter to be entrusted with the management of some land concerns of importance in which my Brother in law Mr Church is interested. You will of course suppose that in suits which may occur, able Counsel in Philadelphia will be added. But it is desireable to have near the scene a clever fellow to be entrusted with the formal parts, with the detection of intrusions, with negotiations &c. Your answer as early as convenient will oblige
Yrs. truly

A Hamilton
Sepr. 3. 1798
T Pickering Esqr.

